Order entered April 21, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00143-CR

                               TORRY GOODSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F13-62599-K

                                           ORDER
       The Court REINSTATES the appeal.

       This Court twice abated the appeal for findings regarding supplementation of the record

with the jury notes. On April 20, 2016, we received a supplemental record containing the jury

notes and the trial court’s response to the notes. Accordingly, the appeal may now proceed.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order to counsel for all parties.

                                                     /s/   ADA BROWN
                                                           JUSTICE